TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 5, 2020



                                     NO. 03-19-00458-CV


                                  Stephano Aviles, Appellant

                                               v.

                                Jessica Lynn Aviles, Appellee




       APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on June 27, 2019. Having reviewed the

record, the Court holds that Stephano Aviles has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.